UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4689


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CURTIS MANESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00428-WO-1)


Submitted:   June 27, 2014                 Decided:   July 15, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.       Ripley Rand,
United States Attorney, Clifton T. Barrett, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael       Curtis    Maness       appeals       the    sentence       imposed

after   he     pled        guilty,    pursuant          to   a    plea        agreement,      to

possession of ammunition after having been convicted of a crime

punishable by more than one year of imprisonment.                               The district

court   applied       a     cross-reference         pursuant      to        U.S.    Sentencing

Guidelines         Manual    (USSG)    § 2K2.1(c)(1)(A)            to        the    kidnapping

guideline, USSG § 2A4.1 because Maness possessed the ammunition

in connection with an assault and kidnapping.                               The court varied

downward      from    the     120-month     sentencing           range       and    imposed   a

sentence      of    108     months    of   imprisonment.               On    appeal,    Maness

asserts that the district court erred in finding the evidence

sufficient to establish that the kidnapping occurred, because

the   testimony       at    sentencing      was     not      credible.             Maness   also

argues that, even if the incident occurred, it is not relevant

conduct to his possession of ammunition because it lacks any

connection to that offense, and thus cannot support application

of the cross-reference.              The Government argues that the district

court did not err, and that even if the cross-reference was

erroneously applied, the error was harmless.                            We find merit in

this latter argument and affirm.

              A procedural sentencing error is harmless where this

court   has    “(1)       knowledge    that       the   district        court       would   have

reached the same result even if it had decided the [G]uidelines

                                              2
issue the other way, and (2) a determination that the sentence

would    be    reasonable           even      if    the     [G]uidelines            issue      had    been

decided in the defendant’s favor.”                              United States v. Savillon-

Matute, 636 F.3d 119, 123 (4th Cir. 2011) (internal quotation

marks     omitted).                 Assuming         that        the        cross-reference            was

erroneously applied, Maness’s sentencing range would have been

fifty-seven         to     seventy-one             months       of     imprisonment,           and     the

court’s 108-month sentence is a variance of fifty-two percent.

The    district       court      thoroughly          and        repeatedly         explained         that,

even    if    it    erred       in      applying         the    cross-reference,               it    would

impose    the      same       sentence        to    satisfy          the    18    U.S.C.       § 3553(a)

(2012) sentencing factors.

               Our review of the record leads us to conclude that, in

light    of    the       district        court’s         consideration             of    the    parties’

arguments       and       the       §    3553(a)         sentencing              factors,      and     its

articulation of reasons warranting the imposition of an upward

variant       sentence,         we      should       defer       to        the    district        court’s

determination            as    to       the    extent       of       the     variance.              United

States v.       Hargrove,            701 F.3d 156,     163-64          (4th     Cir.      2012)

(affirming variance from zero-to-six-month Guidelines range to

sixty-month sentence), cert. denied, 133 S. Ct. 2403 (2013);

United States v. Diosdado-Star, 630 F.3d 359, 366-67 (4th Cir.

2011)     (affirming           variance         sentence          six       years        greater      than

Guidelines         range      because         sentence         was    based        on    the    district

                                                     3
court’s examination of relevant § 3553(a) factors); see also

United States v. Angle, 598 F.3d 352, 359 (7th Cir. 2010) (“All

that   matters    is   that   the   sentence   imposed     be   reasonable     in

relation   to    the   ‘package’    of   reasons   given   by   the    court.”).

Maness’s sentence is reasonable.

           Accordingly,       we    affirm.        We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         4